ACCEPTED
                                                                                          03-14-00197-CV
                                                                                                 4388129
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      3/5/2015 3:27:19 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                          NO. 03-14-00197-CV
          __________________________________________________
                                                                     FILED IN
                      IN THE COURT OF APPEALS       3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                 THIRD JUDICIAL DISTRICT OF TEXAS3/5/2015 3:27:19 PM
                              AT AUSTIN               JEFFREY D. KYLE
           ________________________________________________Clerk

                 GRAPHIC PACKAGING CORPORATION,
                             Appellant

                                        v.

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                OF THE STATE OF TEXAS; AND
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                         Appellees.


      UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
             TO FILE APPELLANT’S REPLY BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:


      Appellant Graphic Packaging Corporation moves pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure, asking that this Court grant

a 30-day extension of time for filing its Appellant’s Reply Brief from March 19,

2015 to April 17, 2015. This Motion is UNOPPOSED by Appellees Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas.



                                        1
                              I. INTRODUCTION

      1.    Appellant is Graphic Packaging Corporation. (“Appellant”).

      2.    Appellees are Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas.

(“Appellees”).

      3.    No rule provides a deadline to file this Motion to Extend. See Tex. R.

App. P. 38.6(d).

                      II. ARGUMENT & AUTHORITIES

      4.    The Court has authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellant’s Reply Brief. This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

      5.    Appellant’s Brief is currently due on Thursday, March 19, 2015.

      6.    The undersigned counsel for Appellants have had several pending

deadlines and professional obligations since the filing of Appellee’s Brief, which

have prevented them from being able to complete the Reply Brief by March 19,

and they have additional deadlines and obligations in the coming weeks that

necessitate the 30-day extension now sought without opposition. More specifically,

these deadlines include the following for Appellant’s counsel:

            a.     Jimmy Martens: (1) a case-dispositive, contested hearing in

district court on March 9; (2) discovery responses due in multiple pending cases on


                                         2
March 12, 23, April 1, and 13; and (3) travel to present state taxation CLE in

various Texas cities on March 18-19, 26, 30-31.

             b.    Amanda Taylor: (1) Appellants’ Reply Brief due in this Court

on March 16 (No. 03-14-00510-CV); (2) travel to present appellate CLE to Bell

County Bar Association on March 26; (3) Appellee’s Brief due in this Court on

April 15 (No. 03-14-00713-CV); and (4) travel to present appellate CLE to Tarrant

County Bar Association on April 15.

             c.    Amy Silverstein: (1) Coblentz v. City and County of San

Francisco, et al., Case No. S224190, Reply regarding Petition for Review due in

California Supreme Court on March 5; (2) Gillette Commercial Operations v.

Mich. Department of the Treasury, Case No. 14-000053-MT, Opening Brief due at

the Michigan Court of Appeals on March 17; and (3) Kimberly-Clark Corporation

& Subsidiaries v. Commissioner of Revenue, Docket No. 8670 R, Oral Argument

in the Minnesota Tax Court on March 19.

      7.     Appellant therefore requests a 30-day extension of its brief-filing

deadline.

      8.     The requested extension of Appellant’s Reply Brief deadline will not

prejudice any party.

      9.     One extension of time has previously been granted to Appellant

regarding its Reply Brief.


                                        3
      10.    The $10.00 filing fee has been submitted in connection with this

Motion.

                                   III. PRAYER

      For these reasons, Appellant respectfully prays, without any opposition of

Appellees, that this Court grant an extension of time to file Appellant’s Reply Brief

from March 19 to April 17, 2015, which is 30 days from the current deadline.




                                         4
Respectfully submitted,
M ARTENS, T ODD, L EONARD, T AYLOR & AHLRICH
301 Congress Ave., Suite 1950
Austin, Texas 78701
Telephone: (512) 542-9898
Telecopier: (512) 542-9899

By: /s/ Amanda Taylor
    Amanda Taylor
    ataylor@textaxlaw.com
    State Bar No. 24045921
    James F. Martens
    jmartens@textaxlaw.com
    State Bar No. 13050720
    Lacy L. Leonard
    lleonard@textaxlaw.com
    State Bar No. 24040561
    Danielle V. Ahlrich
    dahlrich@textaxlaw.com
    State Bar No. 24059215

SILVERSTEIN& POMERANTZ, LLP
12 Gough Street, 2nd Floor
San Francisco, California 94103
(415) 593-3502
(415) 593-3501 (Facsimile)

By: /s/ Amy Silverstein
    Amy L. Silverstein
    Asilverstein@sptaxlaw.com
    California State Bar No. 154221
    ATTORNEYS FOR APPELLANT
    GRAPHIC PACKAGING CORPORATION




              5
                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
counsel for Appellant has conferred with counsel for Appellee, Mr. Rance Craft,
about the merits of this Motion on March 5, 2015. Mr. Craft does not oppose this
Motion.

                                    /s/ Amanda G. Taylor
                                    Amanda G. Taylor


                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Unopposed
Second Motion for Extension of Time to File Appellant’s Brief has been
electronically filed and served on all counsel below on March 5, 2015.

      Rance Craft
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2872
      (512) 474-2697 [fax]
      rance.craft@texasattorneygeneral.gov

      Cynthia A. Morales
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION,
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-8897
      (512) 477-2348 [fax]
      cynthia.morales@texasattorneygeneral.gov

                                     /s/ Amanda G. Taylor
                                     Amanda G. Taylor



                                       6